Case 1:17-cr-00101-LEK Document 534 Filed 07/27/19 Page 1 of 2   PageID #: 4750




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       STANDBY COUNSEL’S
          Plaintiff,                   MOTION FOR STATUS
                                       CONFERENCE;
         v.                            DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE
   ANTHONY T. WILLIAMS,

          Defendant.


    STANDBY COUNSEL’S MOTION FOR STATUS CONFERENCE

   Comes now, Lars Robert Isaacson, Esq., standby attorney for

   Anthony T. Williams, and hereby files his motion for status

   conference in this cause. This motion is supported by the attached

   Declaration of Counsel and Exhibit “A” attached to this Motion.
Case 1:17-cr-00101-LEK Document 534 Filed 07/27/19 Page 2 of 2   PageID #: 4751




      Dated: July 27, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
